MEMORANDUM OPINION
 No. 04-02-00838-CR
Juan Antonio SOLIZ,
Appellant
v.
The STATE of Texas,
Appellee
From County Court, Uvalde County, Texas
Trial Court No. 2002-27165
Honorable William R. Mitchell, Judge Presiding
PER CURIAM
 
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Sandee Bryan Marion, Justice

Delivered and Filed:	January 15, 2003
DISMISSED AS MOOT
	On September 5, 2002, appellant filed a notice of appeal complaining of the trial court's
judgment dated September 2, 2002.  The clerk's record does not contain a copy of the judgment.
Assuming the trial court imposed sentence on September 2, 2002, appellant's motion for new trial
was due on October 7, 2002.  Appellant filed a motion for new trial on October 2, 2002.  On
November 21, 2002, the trial court granted appellant's motion for new trial.  On December 12,
2002, this court ordered appellant to show cause why this appeal should not be dismissed as moot.
	On January 2, 2003, appellant filed a pro se Motion Relating to Informalities,
Incompleteness and For Inspection.  In his motion, appellant complains that the appellate record is
incomplete because, for among other reasons, the record does not contain a copy of the trial court's
judgment.  Appellant asks that he be allowed to "inspect" the appellate record for "completeness"
prior to submitting his brief on appeal.
	The trial court clerk has informed this court that a hearing on appellant's motion for new
trial is scheduled for January 7, 2003.  Accordingly, this appeal is moot.  Appellant's Motion
Relating to Informalities, Incompleteness and For Inspection is therefore DENIED.  This appeal is
dismissed as MOOT.
							PER CURIAM			
DO NOT PUBLISH